Citation Nr: 0416332
Decision Date: 07/21/04	Archive Date: 10/04/04

DOCKET NO. 03-26 322                        DATE JUL 21 2004

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for postoperative residuals of a surgical repair of an umbilical hernia.

2. Entitlement to service connection for postoperative residuals of a surgical repair of an umbilical hernia.

REPRESENTATION

Appellant represented

North Carolina Division of Veterans Affairs

ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran had active service from June 1973 to June 1976.

This case comes to the Board of Veterans' Appeals (Board) from a June 2002 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the veteran's petition to reopen his previously denied claim for service connection for postoperative residuals of a surgical repair of an umbilical hernia.

For the reasons explained below, the Board is reopening the claim based on new and material evidence. But further development is needed before actually adjudicating the merits of the claim on a de novo basis, so upon reopening the claim it is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify you if further action is required on your part.

FINDINGS OF FACT

1. The veteran was notified in August 1993 of the RO's July 1993 rating decision denying service connection for postoperative residuals of a surgical repair of an umbilical hernia, and he did not timely appeal.

2. The veteran was notified in November 1999 of the RO's decision that month denying his petition to reopen this claim, and he again did not appeal.

3. Some of the additional evidence received since that November 1999 denial, however, was not previously of record and relates to an unestablished fact necessary to substantiate this claim.

- 2



CONCLUSIONS OF LAW

1. The RO's November 1999 decision denying the petition to reopen the claim for service connection for postoperative residuals of a surgical repair of an umbilical hernia is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2003).

2. The evidence received since the November 1999 decision is new and material and, therefore, sufficient to reopen this claim. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100,5102, 5103A, 5106, 5107, 5126 (West 2002), became effective on November 9,2000. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003). The VCAA and implementing regulations eliminated the requirement of submitting a well-grounded claim and provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

- 3 



The veteran was informed of the VCAA in May 2002. The letter explained the information or evidence needed to grant his petition to reopen his claim for service connection and the respective responsibilities, his and VA's, in obtaining such information and evidence. The letter requested that he submit evidence within 60 days, but stated that if such evidence was not received within one year, he would not be eligible for "back pay" (e.g., payment of benefits from the date the claim was received).

38 C.P.R. § 3.159(b)(I) (2003) was recently invalidated by the United States Court of Appeals for the Federal Circuit in Paralyzed Veterans of America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. September 2003). The offending regulatory language suggested that an appellant must respond to a VCAA notice within 30 days and was misleading and detrimental to claimants whose claims were prematurely denied short of the statutory one-year period provided in 38 U.S.C.A. § 5301(a). Thus, that regulatory provision, which is similar to the 60-day response time alluded to above, was invalid because it was inconsistent with the statute.

The PVA decision created some confusion about whether VA could actually decide claims prior to the expiration of the one-year statutory period. See PVA; see also 38 U.S.C.A. § 5103(b)(l)(2002). This is significant because, previous to this, VA had issued implementing regulations that allowed VA to decide a claim 30 days after sending a VCAA notification letter, see 38 C.F.R. § 3.159(b)(l).

In response, on December 16, 2003, the President signed H.R. 2297, the Veterans Benefits Act of 2003 (the Act). Veterans Benefits Act of2003, Pub. L. No. 108183, 117 Stat. 2651 (Dec. 16,2003). Section 701 of the Act contains amendments to 38 U.S.C.A. § § 5102 and 5103, the provisions of law that deal with VA's duties to notify and assist claimants. See VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

-4



In particular, the Act clarifies that V A may make a decision on a claim before the expiration of the one-year VCAA notice period. Veterans Benefits Act of 2003, Pub. L. No.1 08-183, § ____ 117 Stat. 2651, ____ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)). The effective date of that provision is November 9, 2000, the date of enactment of the VCAA. Veterans Benefits Act of 2003, Pub.L. No. 108-183, § ____ 117 Stat. 2651, ____ (Dec. 16,2003) (to be codified at 38 U.S.C.A. § 5103(c)). The new law does not require VA to send a new notice to claimants. Veterans Benefits Act of 2003, Pub. L. No.108-183, § ____ 117 Stat. 2651, ____(Dec. 16,2003) (to be codified at 38 U.S.C.A. § 5103(e)).

Because Congress made the new amendments effective retroactive to the date of the VCAA, they effectively overturn, or invalidate, the Federal Circuit's holding in PVA and, thus, preclude any possible due process violations, even if the veteran's appeal was ongoing during this change in the law. Cf  VAOPGCPREC 7-2003 (Nov. 19,2003); Bernard v. Brown, 4 Vet. App. 384 (1993).

In this case, the RO obtained the veteran's service medical records (SMRs) and his VA outpatient treatment (VAOPT) records. The RO also requested and obtained a VA physical examination in September 2002 and a medical opinion in April 2003. In addition, the veteran submitted private medical records from Dr. McQueen.

In response to the RO's Statement of Case (SOC), the veteran submitted additional V AOPT records and a letter from Dr. McQueen. After considering this additional evidence, the RO continued its denial and issued a Supplemental SOC (SSOC). The veteran filed his substantive appeal (VA Form 9) in September 2003. Since then, he has not indicated that he has any additional relevant information or evidence to submit, or which needs to be obtained. Furthermore, although offered, he declined his opportunity for a hearing to provide oral testimony in support of his claim. 38 C.F.R. § 20.700(a) (2003).

So despite the holding in the recent PVA case, there is no legitimate reason to further delay a decision in his appeal--particularly since the Board is reopening his claim and ordering further development of it before making a decision on the merits. Obviously then, there is no possibility of prejudicing him by issuing this

- 5 



decision because it reopens his claim, directs further development of it, and reserves determining -whether there has been compliance with the VCAA and implementing regulations until the additional development is completed. See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Factual Background

The veteran's January 1973 military entrance examination notes he had an umbilical hernia preexisting service. The SMRs indicate that, in November 1975, he requested surgery to repair the hernia, which he had had since birth. In January 1976, the surgical repair was made and there were no complications. Upon discharge from service, in May 1976, his physical examination indicated that he was in good health and that his abdomen and viscera were normal.

In July 1993,the RO denied the veteran's claim for service connection because the hernia preexisted military service, the surgical repair was considered to be remedial in nature, his abdomen was normal at separation, and there was no evidence of chronic problems associated with the hernia since discharge.

The veteran did not timely appeal the RO's July 1993 decision.

In January 1999, the veteran submitted a petition to reopen his claim for service connection. In support of his petition, he submitted a V AOPT record from December 1991, wherein he had complained of stomach pain and was diagnosed with gastritis.

The veteran also submitted records from McQueen Medical Center indicating that, in March 1996, he complained of stomach pain.

In November 1999, the RO denied the veteran's petition to reopen his claim for service connection, finding that new and material evidence had not been submitted. He did not timely appeal the November 1999 decision.

- 6 



In April 2002, the veteran submitted another petition to reopen his claim for service connection. In support of this petition, he submitted a May 1999 VAOPT record indicating that he complained of stomach pain. The record notes chronic gastrointestinal problems and frequent constipation. Functional bowel disease was the probable diagnosis.

In January 2002, at a V A facility, the veteran had an esophagogastroduodenoscopy. The diagnosis was mild gastric and duodenal erythema. In April 2002, he complained that his abdominal pain had not changed, and in May 2002
he complained of constipation.

In July 2002, the veteran submitted an unsigned statement from Dr. McQueen. Dr. McQueen stated that the veteran had had problems with his stomach on and off since 1996. Dr. McQueen felt the veteran had "developed adhesions with his umbilical hernia."

Upon VA physical examination in September 2002, the veteran complained of abdominal pain and constipation. Physical examination revealed a flat, soft abdomen with mild tenderness in all quadrants-if asked by the examiner directly, but not if the veteran's attention was elsewhere. The diagnosis was non-ulcerative gastritis, dyspepsia, irritable bowel syndrome with predominate constipation. The examiner concluded that the surgical repair of the veteran's umbilical hernia had no effect on his daily activities.

An October 2002 CT scan of the veteran's abdomen and pelvis appeared normal, except that the body of the right adrenal gland appeared thickened. The examiner noted that this might have been artifactual.

- 7 



In April 2003, the September 2002 VA examination report and claims file wde sent to a V A clinician for an opinion as to whether the veteran had adhesions as a result of the surgical repair of his umbilical hernia and, if so, the limitations in his daily living as a result. The designated clinician reviewed the claims file, including the CT scans of the veteran's abdomen, and concluded the veteran did not have obstructive or excess adhesive tissue as a result of the umbilical hernia repair,
and there was no limitation in his daily living or abdominal distress as a result of the surgery.

A June 2003 letter from Dr. McQueen states the veteran was initially seen in 1996 for abdominal pain. Dr. McQueen also states the veteran was still having problems with obstipation. Dr. McQueen believed the veteran had probable adhesions. Dr. McQueen stated that it was impossible to ascertain the extent of the adhesions without laparoscopic surgery, and that the CT scans could not be relied upon as determinative. He concluded that the veteran had reflux esophagitis with gastroesophageal reflux disease, hypertension, and abdominal pain at the site of his surgery.

III. Reopening the Claim for Postoperative Residuals of a Surgical Repair of an Umbilical Hernia

For service connection to be granted for any current disability, it must be shown that it was caused by a disease or injury incurred or aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2003).

Here, the veteran's initial claim for service connection for postoperative residuals of a surgical repair of an umbilical hernia was denied by the RO in July 1993. He did not appeal that decision. He also did not appeal a November 1999 rating that denied reopening of this claim. Thus, the RO's June 1993 and November 1999 decisions became final and binding on him based on the evidence then of record. See 38 U.S.C.A. § 7105 (West 2002); 38 C.P.R. §§ 3.104(a), 20.302(a), 20.1103 (2003). Furthermore, this, in turn, means there must be new and material evidence to reopen this claim since the last denial on any basis, which in this case was the November 1999 denial of reopening, to warrant further consideration of the claim

- 8 



on a de novo basis. 38 U.S.C.A. § 5108 (West 2002),38 C.F.R. § 3.156 (2003); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence has been received since the RO's November 1999 decision, before proceeding further, because this preliminary determination affects the Board's legal jurisdiction to reach the underlying claim to adjudicate it de novo. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Following issuance of the Hodge ruling, the Court articulated a three-step analysis for adjudicating claims based on new and material evidence: First, V A must determine whether new and material evidence has been submitted, immediately upon reopening the claim V A must determine whether, based upon all the evidence and presuming its credibility, the claim is well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 2002); and third, if the claim is well grounded, VA may proceed to evaluate the merits of the claim after ensuring the duty to assist under 38 U.S.C.A § 5107(b) (West 2002) has been fulfilled. See Elkins v. West, 12 Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. App. 203 (1999) (en banc.). However, since the well-grounded requirement has been totally eliminated by the VCAA, the Board need only consider whether new and material evidence has been submitted to reopen the claim for service connection and, if so, the Board then may proceed directly to adjudicate the claim on the full merits if V A has fully complied with all notification and assistance to the veteran that is mandated by the VCAA so that he is not prejudiced. Cf Bernard v. Brown, 4 Vet. App. 384 (1993); see also Fossie v. West, 12 Vet. App. 1 (1998).

The amendments to 38 CF.R. § 3.156 (2003), in particular, resulting from the VCAA, only apply to applications to reopen that were received on or after August 29, 2001. Here, the veteran's most recent petition to reopen his claim was received in April 2002, after that cutoff date. Therefore, the amended version of 38 C.F.R. §3.156(a) (2003), providing a new definition of new and material evidence, applies to his current appeal.

- 9 


According to the amended version of 38 C.F.R. § 3.156(a) (2003), new evidence means evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

Materiality contemplates evidence that "tend[ s] to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim." Evans v. Brown, 9 Vet. App.273, 284 (1996). When determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In November 1999, the RO denied the veteran's claim because new and material evidence had not been submitted. The RO stated that the 1993 decision was based on the fact that the umbilical hernia existed prior to service and that the surgery during service was merely remedial in nature. The RO concluded that the evidence submitted in support of the veteran's 1999 petition to reopen only showed that he was treated for gastritis, but did not relate to the surgical repair of his umbilical hernia.

Evidence received since the RO's November 1999 decision, however, includes VAOPT records showing a diagnosis of mild gastric and duodenal erythema, and continuing complaints of stomach pain and constipation. Also submitted were two letters from Dr. McQueen dated in July 2002 and June 2003 indicating he believes the veteran developed adhesions with his umbilical hernia. In addition, the September 2002 V A physical examination and April 2003 V A medical opinion bear directly on the issue of whether the veteran has any residuals from the surgical repair of his umbilical hernia during service. So this evidence is both new and material to his case and, therefore, sufficient to reopen his claim.

- 10 



ORDER

The petition to reopen the claim for service connection for postoperative residuals of surgical repair of an umbilical hernia is granted, subject to the further development of the evidence concerning this claim.

REMAND

As mentioned, the veteran contends that he has chronic residuals from the surgical repair of his umbilical hernia while in service. There is now medical evidence that he may have adhesions resulting from the surgery. It is Dr. McQueen's opinion that it is probable that the veteran has adhesions and that this condition developed with his umbilical hernia. Dr. McQueen states that the extent of the adhesions cannot be determined without laparoscopic surgery. But there also is opposing medical evidence from the V A examiner stating that the veteran does not have adhesions or obstructions and there are no residuals from the surgical repair of his hernia.
The VA examiner's opinion is based, in part, on review of CT scans of the abdomen and pelvis, which Dr. McQueen states are inconclusive. Because the Board cannot indulge in an exercise of its own medical judgment, another medical opinion is needed to reconcile the conflicting medical opinions currently on file. 38U.S.C.A. §5103(A)(d). See, too, Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).

Accordingly, the case is REMANDED to the RO for the following development and consideration:

1. Prior to making any determination on the merits, ensure that all notification and development action required by the VCAA and implementing VA regulations is completed. In particular, ensure that the new notification requirements and development procedures contained in 38 D.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002) and their implementing regulations, especially 38 C.F.R. § 3.159(b) and (c)(2) (2003), are fully complied with and 

- 11 


satisfied. Also ask the veteran to submit any relevant evidence in his possession.

2. Request that Dr. McQueen provide the medical basis and supporting authority for his opinion that the veteran has adhesions and that the adhesions are related to the surgical repair of his umbilical hernia during military service. Additionally, all pertinent examination and treatment records not already on file regarding him should be obtained and associated with the other evidence in his claims file.

3. Also obtain all VA outpatient treatment (VAOPT) records of the veteran since service that are not already on file.

4. To reconcile the conflicting medical opinions currently of record, schedule the veteran for another V A examination that includes the appropriate diagnostic testing to determine whether he has adhesions or obstructions. If he does, indicate whether it is just as likely as not that his adhesions and/or obstructions are a residual of the surgical repair of his umbilical hernia during service. To facilitate making these determinations, please send the claims folder, including a copy of this remand, to the designated examiner for a review of the veteran's pertinent medical history. Ask that the examiner discuss the rationale for his or her diagnoses and opinions.

If an opinion cannot be rendered responding to these questions, please explain why this is not possible or feasible.

All diagnostic testing and evaluation needed to respond should be done and the examiner should review the results of any testing prior to completion of the examination report. If an examination fonn is used to guide the examination, the submitted examination report should include the questions to which answers are provided.

- 12 



5. Review the report of the exal1'lination to ensure it contains responses to the questions posed. If not, take corrective action. 38 C.F.R. § 4.2 (2003); Stegall v. West, 11 Vet. App. 268 (1998).

6. Then readjudicate the claim on a de novo basis in light of any additional evidence obtained. If the benefit sought remains denied, prepare a supplemental statement of the case (SSOC) and send it to the veteran and his representative. Give them time to respond.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. The veteran need take no further action until he is further informed. No inference should be drawn regarding the final disposition of the claim as a result of this action.

The veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded to the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of2003, Pub. L. No, 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 D.S.C. §§ 5109B, 7112).

	Keith W. Allen	
Veterans Law Judge, Board of Veterans' Appeals

- 13 




22915508      040726    1224328    04-20191

DOCKET NO. 00-11 941                        DATE JUL 26 2004

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1. Entitlement to service connection for edema and erythema of the left groin.

2. Entitlement to service connection for an ulcer of the left groin.

3. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for cellulitis.

REPRESENTATION

Appellant represented by: Military Order of the Purple Heart of the U.S.A.

WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

 INTRODUCTION

The veteran served on active duty from August 1957 to August 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 1998 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA). In its current status, the case returns to the Board following completion of development made pursuant to its July 2001 remand.

In January 2004, the veteran testified via video-conference hearing before M. Auer who was designated by the Chairman to conduct the hearing and who is the Veterans Law Judge responsible for making a final determination in this case. 38 U.S.C.A. § 7102(b) (West 2002).

The veteran's reopened claim of service connection for cellulitis is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the veteran if further action is required on his part.

FINDINGS OF FACT

1. Entitlement to service connection for cellulitis was denied in a rating decision dated in November1993, and the veteran was notified of that determination by correspondence dated later that month.

2. The veteran did not initiate a timely appeal with respect to the November 1993 rating decision; he attempted to reopen his claim for service connection for cellulites in 1998.

- 2 



3. The evidence received into the record since the November 1993 rating decision includes reports of VA outpatient treatment that show treatment for cellulitis in 1999. The additional documentation submitted since the November 1993 rating decision is relevant and probative of the issue at hand.

4. The veteran is not shown to have swelling of the groin or an ulcer of the left groin that is associated with injury, disease or event noted during his military service.

CONCLUSION OF LAW

1. The November 1993 rating decision that denied entitlement to service connection for a cellulitis is final. 38 U.S.C.A. § 7105 (West 2002);
38 C.F.R. §§3.104, 20.1103 (2003).

2. New and material evidence has been received to reopen the claim for service connection for a cellulitis. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

3. Disabilities manifested by swelling and ulcers of the groin are not shown to have been incurred in or aggravated by the veteran's military service. 38 U.S.C.A. §§ 1110, 1131,5107 (West 2002); 38 C.F.R. § 3.303 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. New and material evidence to reopen claim for cellulitis.

Service connection was denied for cellulitis with lymphangitis of the left leg in a November 1993 rating decision. The veteran's service medical records showed treatment for cellulitis in September 1958. No pertinent abnormality was noted at the time of his military separation in 1961. In addition, post-service treatment records complied at the time of the November 1993 showed no evidence of

- 3 



cellulitis. The veteran was notified of the November 1993 decision by correspondence, dated later that month.

The veteran attempted to reopen his claim for service connection for cellulitis in October 1998.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal. Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA law provides that despite the finality of the prior adverse decision a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to a claim that has been disallowed. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (effective prior to August 29,2001).

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim. 38 C.F.R. § 3.156(a) (effective prior to August 29,2001).

The Court has held that VA must reopen a claim when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim. Stanton v. Brown, 5 Vet. App. 563, 566 (1993). The standards regarding the issue of finality have been reviewed and upheld. Reyes v. Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals (Federal Circuit Court) overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 (1991), which limited the reopening of previously denied claims based upon "a reasonable possibility that the new evidence, when viewed in the context of all the evidence, both new and old, would change the outcome." See Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

- 4 



Subsequently, the Court held that with regard to petitions to reopen previously and finally disallowed. claims VA must conduct a three-part analysis, first, whether evidence submitted is "new and material" under 38 C.F.R. § 3.156(a), second, if it finds the evidence is "new and material" immediately upon reopening it must determine whether the claim is well grounded, based upon all of the evidence, presuming its credibility, and third, if the claim is well grounded to proceed to the merits, but only after ensuring that the duty to assist had been fulfilled. Elkins v. West, 12 Vet. App. 209 (1999) (en bane). However, on November 9,2000, the President signed into law the Veterans Claim Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) that eliminated the requirement of a well-grounded claim.

With respect to the issue of materiality, the Court has held that the newly presented evidence need not be probative of all the elements required to award the claim but that the evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for the last final disallowance of the claim. Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 498,506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin  v. West, 203 F.3d 1343 (2000).

The evidence received into the record on his behalf includes extensive records of private and VA treatment that document evaluation and treatment primarily for diabetes mellitus and deep venous thrombosis. However, the Board observes that an April 1999 VA outpatient treatment record reflects a diagnosis of cellulitis. The Board acknowledges that for the purpose of establishing new and material evidence, the credibility of the new evidence is presumed. Kutscherousky, v. West, 12 Vet App 369 (1999).

This evidence is new, inasmuch as it was not previously before the Board. In addition, it is material as it addresses an element that formed the basis for the prior denial of service connection for cellulitis. Consequently, the Board determines that it is so significant that it must be viewed with all the evidence in order to fairly

- 5 



decide the claim. Having determined that new and material evidence has been added to the record, the veteran's claim of service connection for this condition is reopened.

2. Service connection for edema, erythema or an ulcer of the left groin.

Entitlement to service connection for a particular disability requires evidence of the existence of a current disability and evidence that the disability resulted from a disease or injury incurred in or aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In the instant case, the veteran's postservice treatment records fail to show any reference to edema, erythema or an ulcer of the left groin. While the veteran's allegation that he has edema, erythema and an ulcer of the left groin related to his service has been considered, such a statements is probative only to the extent that a layperson can discuss personal experiences. But, generally, laypersons cannot provide medical evidence because they lack the competence to offer medical opinions. See Grottveit  v. Brown, 5 Vet. App. 91,93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). The veteran has not brought forth any evidence showing current disability. In the absence of evidence of current disability, the evidence of record does not support a claim for service connection for edema, erythema or an ulcer of the left groin. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

3. Duties to assist and notify the veteran.

VCAA

The veteran was notified of the information necessary to substantiate his claim by means of the discussions in the December 1998 rating decision (in which he was asked to provide evidence of incurrence in service or aggravation of an inservice disease or injury and evidence of that inservice injury or disease and a current

- 6 



disability), the May2000 and the statement of the case (in which he was provided with laws and regulations applicable to his claim as well as additional discussion related to claims 2 and 3 herein), the February 2003 supplemental statement of the case (reiterating the need to show evidence of linkage between current problems and an inservice injury or disease), and the September 2001 letter to the veteran providing information on what the evidence must show to establish entitlement.

VA attempted to inform the veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf. In the letter dated in September 2001, the RO asked him to specify where he had received treatment and solicited releases to obtain his private records. The RO also informed him that it would request these records. In addition, the RO obtained the veteran's available military and VA treatment records.

In this case, although the VCAA notice letter did not specifically contain the request the veteran to send all pertinent evidence he has in his possession, the Board finds that the appellant was invited to submit additional evidence in the July 2001 remand and at the January 2004 video conference hearing. The veteran responded by submitting additional medical evidence in March 2004. A waiver of initial review by the RO was included as well.

In summary, the Board observes that the V A has secured or attempted to secure all relevant documentation to the extent possible. There remains no issue as to the substantial completeness of the veteran's claim. 38 D.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003). The veteran has been afforded multiple opportunities to submit additional evidence. Extensive private and VA treatment reports are of record. The veteran was provided with a VCAA notice which informed him of the evidence needed to support his claim; what actions he needed to undertake; and how the V A would assist him in developing his application and claim. While no specific language was provided to the veteran asking him to submit all evidence in his possession, the Board finds that such deficiency is not prejudicial to the veteran, in light of the extensive development conducted by VA and the absence of any indication that there exist records or information that has not been made a part of the veteran's claims folder

- 7 

ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for cel1ulitis. To this extent, the appeal is al1owed.

Service connection for edema, erythema and an ulcer on the left groin is denied.

REMAND

The Board notes that additional development is necessary prior to completion of its appel1ate review. The veteran is advised that when new and material evidence is presented or secured with respect to a claim, which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. Mania v. Derwinski, 1 Vet. App 145 (1991). The Board observes that a nexus opinion should be obtained to determine whether the veteran has a cellulitis related to injury, disease or event noted during his military service. In view of the foregoing, the case is remanded to the RO for the fol1owing actions.

1. The RO should afford the veteran a VA examination in order to determine the existence of, and if existent, the etiology of cel1ulitis. All indicated special studies and tests should be accomplished. The claims folder should be made available for use in studying the case. In particular, the examiner is asked to answer the following: Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the veteran currently has a cellulitis that is causal1y related to the veteran's military service. The. clinical basis for the opinion should be set forth in detail.

2. Thereafter, the RO should readjudicate the claim. If the benefit sought on appeal remains denied, the

- 8 





appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of ,2003, Pub. L. No.1 08-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

- 9 




